FILED
                            NOT FOR PUBLICATION                             JAN 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WAYNE SCHULTE,                                   No. 08-56056

              Plaintiff - Appellant,             D.C. No. 2:07-cv-03431-JFW-JTL

  v.
                                                 MEMORANDUM *
CITY OF LOS ANGELES; JAIME
MEJIA; GERALD HOLTZ,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                      Argued and Submitted December 8, 2009
                               Pasadena, California

Before: PREGERSON, NOONAN and PAEZ, Circuit Judges.

       Plaintiff-Appellant Wayne Schulte appeals the district court’s grant of

summary judgment to Defendants-Appellees Jamie Mejia (“Mejia”), Gerald Holtz

(“Holtz”) and the City of Los Angeles (“City”) in this 42 U.S.C. § 1983 action.

We review de novo a district court’s grant of summary judgment. Nolan v. Heald


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Coll., 551 F.3d 1148, 1153 (9th Cir. 2009). We have jurisdiction over the district

court’s final judgment under 28 U.S.C. § 1291, and we affirm.

      In analyzing Schulte’s § 1983 claims against Mejia and Holtz, we employ

the familiar analysis mandated by the Supreme Court in Saucier v. Katz, 533 U.S.
194 (2001), namely to determine whether (a) the facts that the plaintiff has alleged

make out a constitutional violation, and (b) if so, whether the constitutional right at

issue was clearly established at the time of the violation. Id. at 201. Under

Pearson v. Callahan, 555 U.S. ----, 129 S. Ct. 808 (2009), we are “permitted to

exercise [our] sound discretion in deciding which of the two prongs of the qualified

immunity analysis should be addressed first in light of the circumstances in the

particular case at hand.” Id. at 818.

      We agree with the district court that, under the circumstances, Mejia and

Holtz could have reasonably believed in light of all the circumstances that they

confronted that their conduct did not violate the Constitution. See Saucier, 533
U.S. at 202 (“The relevant, dispositive inquiry in determining whether a right is

clearly established is whether it would be clear to a reasonable officer that his

conduct was unlawful in the situation he confronted.”). The officers are thus

entitled to qualified immunity, and we need not address whether Schulte has




                                          -2-
alleged sufficient facts to make out a violation of his Fourth Amendment rights.

Thus, we affirm the district court’s grant of summary judgment to the officers.

      Turning to Schulte’s claims under Monell that the City maintained

unconstitutional policies and customs and failed to properly train, supervise or

discipline its employees, see Monell v. Dep’t of Social Servs., 436 U.S. 658, 690

(1978), we affirm the district court’s grant of summary judgment. The only

evidence that Schulte presented demonstrating the City’s customs or policies with

respect to warrantless entries was Mejia’s testimony that he was acting pursuant to

his LAPD training when he entered Schulte’s home. Even if such evidence were

sufficient to demonstrate that Mejia did not receive proper training, evidence of a

single officer’s training is insufficient to create a genuine issue of fact as to the

Monell liability of a municipality. Alexander v. City and County of San Francisco,

29 F.3d 1355, 1368 (9th Cir. 1994).

      AFFIRMED.




                                           -3-